Appeal from an order of the Family Court, Kings County, dated May 20, 1975, which, upon a determination made after a hearing that appellant had committed an‘act which, if done by an adult, would constitute the crime of rape in the first degree, placed him with the New York State Division for Youth, Title III, for 18 months. Order reversed, on the facts, without costs or disbursements, and petition dismissed. The determination of the fact-finding court was against the weight of the evidence. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.